DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/29/2022 and 07/19/2022 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 06/07/2022. 
Claims 3, 5, 7, and 9 have been cancelled.
Claims 1-2, 4, 6, and 8 are currently pending and considered below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 14, “and” should be added after the semicolon
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4, 6, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the exterior surface and the interior core of the weight element have a uniform thickness” in lines 8-9. The application as originally filed does not provide adequate support or evidence for the exterior surface and the interior core of the weight element having a uniform thickness, as no thickness dimensions have been disclosed throughout the written description and the drawings are not disclosed as being to scale. Therefore, no conclusion regarding a thickness value or uniformity of the exterior surface and the interior core can be determined based on the figures alone, and the limitation represents new matter. Claims 2, 4, 6, and 8 are rejected by virtue of dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Petek (US Publication No. 2022/0126159, which receives the priority of US Provisional Application 63/104,595 filed on 10/23/2020; cited in the PTO-892 mailed 06/07/2022), further in view of NPL 1 (YouTube video titled “Home Gym Concrete Barbell Weights”, cited in the PTO-892 mailed 06/07/2022), and further in view of Lincir (US Publication No. 2006/0073950, cited in the PTO-892 mailed 06/07/2022).
Regarding independent claim 1, Petek discloses an exercise apparatus (stackable weight 100), having a designated apparatus weight (par. 41 lines 3-5, “The term “weight” refers to a unit of measurement regarding an object's mass or heaviness”) and comprising:
a weight element (body 102) having a weight top (first end 104) and a weight base (second end 106), wherein the weight element comprises an exterior surface (surface of body 102), an interior core (material constructing body 102), and a transverse channel (opening 110), wherein the exterior surface has a generally triangular exterior shape, comprising a base at the weight base (106) and two sides which meet at an apex (at 104) at the weight top, and wherein the exterior surface and the interior core of the weight element have a uniform thickness (insomuch as Applicant has shown or disclosed a weight element having an exterior surface and an interior core having a uniform thickness, the Office holds that Petek similarly shows a weight element where an exterior surface and an interior core have a uniform thickness, specifically between front face 122 and rear face 124), and wherein the weight element may be constructed of varying materials to achieve the designated apparatus weight (par. 45 lines 10-13, “the weight of the stackable weight 100 may be varied by manufacturing the stackable weight 100 with material of varying compositions, density, mass, etc”), and wherein the transverse channel is cylindrically tubular and has a channel diameter, and passes through the interior core and terminates in two circular channel apertures at opposite sides of the exterior surface, and wherein the transverse channel is adapted to accommodate a cylindrical plate bar of a barbell or a dumbbell (par. 42 lines 6-8, “An opening 110 may extend between a front face 122 and a rear face 124 of the body 102 for receiving an end of a weight bar”); and
a handle (108) which is attached to the weight top, wherein the handle extends between the two sides of the exterior surface and over the apex at the weight top, and wherein the handle has a generally triangular, rectilinear or arcuate shape (see Figs. 1-2).


    PNG
    media_image1.png
    803
    503
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    799
    512
    media_image2.png
    Greyscale

Petek does not teach wherein the exterior surface is coated with a rubberized sealant, and wherein the interior core comprises a concrete material.
NPL 1 teaches forming a weight element (weight plate) having an interior core of poured concrete and a reinforcing steel bar mesh, and where a transverse channel of the weight element includes a cylindrically tubular PVC pipe to allow the transverse channel to slidably engage with a cylindrical plate bar of a barbell (see times 2:00-5:00, showing user pouring concrete into mold with PVC pipe forming center opening and placing steel bar mesh into concrete).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the weight element with interior core of Petek to comprise a molded weight element with an interior core comprising concrete, steel bar mesh, and a PVC pipe fitted in the transverse channel, as taught by NPL 1, by applying a known technique of molding weight elements to the invention of Petek for the purpose of providing a suitable interior core and transverse channel for forming the weight element to achieve a desired weight, and as it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. 
Petek as modified by NPL 1 does not teach wherein the exterior surface is coated with a rubberized sealant.
Lincir teaches a weight element (weighted member 200) comprising an exterior surface and an interior core, the interior core comprising concrete (paragraph 24, “The fixed weight system of the present invention may employ any suitable material to fabricate the weighted member of the instant invention. Typical materials include carbon steel, steel, cast iron and concrete, among others”), and further teaches wherein the exterior surface is coated with a rubberized sealant (paragraph 27, “Any suitable coating method may be employed in applying a protective non-corrosive coating to the fixed weight system of the instant invention. Typical coatings include polyurethane, epoxies, rubber coating and the like”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the weight element of Petek in view of NPL 1 to comprise a rubberized sealant/coating on the exterior surface of the weight element, as is similarly taught by Lincir, for the purpose of providing a protective non-corrosive coating to the weight element (Lincir paragraph 27).
	Regarding claim 2, Petek as modified by NPL 1 further teaches a cylindrically tubular PVC pipe (as modified by NPL 1, see rejection to claim 1 above) having an exterior pipe diameter and an interior pipe diameter, wherein the exterior pipe diameter is equal to the channel diameter (see NPL 1 times 2:00-5:00), and wherein the PVC pipe is within the transverse channel and co-terminus with the transverse channel, and wherein the PVC pipe is operative to facilitate sliding of the plate bar through the transverse channel (see time 10:40).
Regarding claim 4, Petek as modified by NPL 1 further teaches wherein the concrete material is reinforced with steel bars, steel wire, and/or fiberglass mesh (as modified by NPL 1, see rejection to claim 1 above, steel bar mesh at time 4:20-4:35).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Petek (US Publication No. 2022/0126159, which receives the priority of US Provisional Application 63/104,595 filed on 10/23/2020; cited in PTO-892 mailed 06/07/2022), further in view of NPL 1 (YouTube video titled “Home Gym Concrete Barbell Weights”, cited in the PTO-892 mailed 06/07/2022), further in view of Lincir (US Publication No. 2006/0073950, cited in the PTO-892 mailed 06/07/2022), and further in view of Ji (Foreign Patent Publication No. CN105879302A, translation of description provided with PTO-892 mailed 06/07/2022).
Petek as modified by NPL 1 and Lincir teaches the invention as substantially claimed, see above.
Regarding claims 6 and 8, Petek as modified by NPL 1 and Lincir does not teach wherein the concrete material contains multiple steel balls, and wherein a number and sizes of the steel balls are determined by the designated apparatus weight.
	Ji teaches a method of producing a weight element (kettlebell) wherein the weight element is comprised of a molded concrete material containing multiple steel balls, and wherein a designated weight of the weight element is configured to be determined based on the proportion of the multiple steel balls within the concrete material (fourth paragraph of “SUMMARY OF THE INVENTION” on page 1, “The solid counterweight comprises cement and comprises one or more of yellow sand, mineral sand, iron sand, steel balls, lead powder and steel leftovers”; third paragraph of page 3, “[7] uniformly mixing one or more of yellow sand, mineral sand, iron sand, steel balls, lead powder and steel leftovers according to the weight of the pot ring [kettlebell] requirement”; eleventh paragraph of page 6, “Setting the weight of the kettle bell to be 25 kg, uniformly mixing the mixture of 19 kg of yellow sand and the steel ball with 4.5 kg of cement into a solid weight”; and last paragraph of page 6, “Setting the weight of the kettle bell to be 32 kg, uniformly mixing 22.4 kg of yellow sand, iron sand and steel balls, and uniformly mixing 6.4 kg of cement into a solid weight”; where the concrete material is formed by mixing the disclosed solid weight with a liquid weight, see third paragraph of “SUMMARY OF THE INVENTION” on page 1).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the concrete material of Petek as modified by NPL 1 to further include multiple steel balls, where a proportion of the multiple steel balls within the concrete material is adjustable based on the desired weight of the weight element, as is similarly taught by Ji, for the purpose of providing a suitable material for forming the weight element at its desired weight, and as it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. It is further noted that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the size of the multiple steel balls based on the desired weight of the weight element for the purpose of achieving the desired weight by adjusting the proportion of the multiple steel balls within the concrete material by volume, as a change in size is generally recognized as being within the level of ordinary skill in the art.

Response to Arguments
Applicant’s arguments filed 06/29/2022 and 07/19/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dunstan (Foreign Patent Publication AU2019203636A1) teaches a kettlebell weight element comprising an exterior surface in the shape of a triangle (Figure 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784